

	

		II

		109th CONGRESS

		1st Session

		S. 1644

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 8, 2005

			Mrs. Boxer introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To promote the employment of workers

		  displaced by Hurricane Katrina in connection with Hurricane Katrina

		  reconstruction efforts.

	

	

		1.Short titleThis Act may be cited as the

			 Hurricane Katrina Reconstruction and

			 Displaced Worker Assistance Act of 2005.

		2.Federal contracting

			 requirementIn entering into a

			 contract to procure services in connection with Hurricane Katrina

			 reconstruction efforts, the head of an executive agency shall give a preference

			 in the source selection process to each offeror that employs workers who have

			 been displaced by Hurricane Katrina as not less than 25 percent of the

			 workforce that will perform such services.

		3.Executive agency

			 definedIn this Act, the term

			 executive agency has the meaning given such term in section 4 of

			 the Office of Federal Procurement Policy Act (41 U.S.C. 403).

		

